Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35
U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for
receiving the benefit of an earlier filing date under 35 U.S.C. 365(c).

Response to Amendment
3.	The amendments filed on 07/08/2022 have been entered. Claims 1-6, 9-17, and 19-22 remain pending in the application.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1, 2, 13-15, and 22 are rejected under 35 U.S.C. 103 as being obvious over Cheim and in view of Schad.

	Regarding claim 1, Cheim discloses an inspection vehicle constructed for wireless operation while submersed in a dielectric liquid medium (Page 1, lines 25-32 and Page 6, lines 18-20), the inspection vehicle is self-propelled (Page 5, lines 25-29), a controller to direct activities (Page 5, lines 16-17), and a plurality of inspection interrogation systems disposed on the inspection vehicle, wherein the interrogation systems are operative to capture inspection data regarding a plurality of inspection procedures performed on the machine (Page 5, lines 22-24), but fails to disclose a magnetometer operative to quantify a magnetic field of the machine wherein the magnetometer is a three axis magnetometer. However, Schad discloses using three cores to detect magnetic fields in 3 different axes (Col. 4 lines 60-65). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Cheim to include a 3-axis magnetometer to inspect the magnetic field within a machine. The motivation to do this would be to determine a crucial aspect of an electrical transformer which is its magnetic field. Since transformers rely on a stable magnetic field for operation, being able to sense the field would allow one to determine if the transformer is faulty.

	Regarding claim 2, Cheim in view of Schad discloses all the limitations of claim 1. Chaim further discloses a base station, wherein the controller is coupled to at least one of the status interrogation systems and operative to wirelessly transmit the captured data to the base station (Page 7, lines 27-29, Figure 1, item 18, Page 6, lines 18-20).

	Regarding claim 13, Cheim in view of Schad discloses all the limitations of claim 1. Chaim further discloses the controller is part of the inspection vehicle and is operative to autonomously operate the inspection vehicle and/or the plurality of status interrogation systems (Page 5, lines 16-17, Page 5, lines 22-24, Page 9, lines 4-5).

	Regarding claim 14, Cheim in view of Schad discloses all the limitations of claim 1. Chaim further discloses a base station operative to wirelessly direct the activities of inspection, wherein the controller is a part of the base station (Page 7, lines 27-29, Figure 1, item 18, Page 6, lines 18-20, Page 8, lines 6-7).

Regarding claim 15, the claim limitations are similar to claims 1 and 2 and are rejected using the same rationale as seen above in claims 1 and 2.

	Regarding claim 22, the claim limitations are similar to claim 1 and is rejected using the same rationale as seen above in claim 1.


6.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being obvious over Cheim in view of Schad, and further in view of Kawamura, and even further in view of Ferber.

	Regarding claim 3, Cheim in view of Schad discloses all the limitations of claim 1. Cheim further discloses a device for inspecting the inside of a transformer using sensors (Page 5, lines 22-24), but fails to explicitly disclose an ultrasound sensor to determine a thickness. However, Kawamura discloses a system for determining deterioration in the insulation of a transformer (Paragraphs 0015, 0032), and Ferber discloses using an ultrasonic sensor to measure a wall thickness (Col. 3 Lines 60-64). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to measure a thickness of the transformer walls using an ultra-sonic sensor. The motivation to do this would be to determine the extent of the deterioration of the transformer walls. By using an ultra-sonic sensor, one could measure many thicknesses of the transformer wall and determine the total extent of deterioration, especially if multiple discharges are occurring.

	Regarding claim 16, the claim limitations are similar to claim 3 and are rejected using the same rationale as seen above in claim 3.

7.	Claims 4, 5, and 17 are rejected under 35 U.S.C. 103 as being obvious over Cheim in view of Schad, and further in view of Carter.

	Regarding claim 4, Cheim in view of Schad discloses all the limitations of claim 1. Cheim further discloses a device for inspecting the inside of a transformer using sensors (Page 5, lines 22-24), but fails to explicitly disclose a microphone to sense sound waves associated with a partial discharge. However, Carter discloses multiple microphones used to detect a corona discharge within a transformer (Col. 3 lines 16-24). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to include multiple microphones used to sense sound waves from a discharge. The motivation to do this would be to determine where discharges are occurring within the transformer, as this would give an indication of faulty performance of the transformer.

	Regarding claim 5, Cheim in view of Schad, and further in view of Carter discloses all the limitations of claim 4. Additionally, Carter discloses a plurality of microphones (Col. 3 lines 16-24).

	Regarding claim 17, the claim limitations are similar to claims 4 and 5 and are rejected using the same rationale as seen above in claims 4 and 5.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Cheim in view of Schad, further in view of Carter, and even further in view of Cronin.

	Regarding claim 6, Cheim in view of Schad, and further in view of Carter discloses all the limitations of claim 5. Additionally, Cheim discloses the controller coupled to the sensors (Page 6, lines 18-20), as well as a base station that can receive the data from the sensors (Page 7, lines 27-29, Figure 1, item 18, Page 6, lines 18-20), but the prior art combination fails to disclose triangulating the location of the discharge. However, Conin discloses using triangulation to determine the location of the discharge (Col. 4 lines 46-47). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to include triangulation to determine the source of the discharge. The motivation to do this would be to accurately determine the discharge location. This would allow one to determine if the discharge location corresponds to a faulty insulation, etc.

9.	Claims 9-11, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Cheim in view of Schad, and further in view of Shults.

	Regarding claim 9, Cheim in view of Schad discloses all the limitations of claim 1. Cheim further discloses a device for inspecting the inside of a transformer using sensors (Page 5, lines 22-24), but fails to explicitly disclose an aliquot collection system to obtain samples of the transformer coolant. However, Shults discloses a system to obtain a sample from a system (Col. 2 lines 15-19; although Shults is disclosing a system for obtaining a sample from a circulatory system, one could use this for transformer coolant/oil and the functionality would remain the same). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to obtain a sample from the transformer coolant. The motivation to do this would be to obtain samples from various locations in the transformer to accurately measure. For instance, if there are solid contaminants, the contaminants could settle towards the bottom of the transformer. In this case, if one collected a sample at the top of the transformer, the result would be significantly different than that at the bottom.

	Regarding claim 10, Cheim in view of Schad discloses all the limitations of claim 1. Cheim further discloses a device for inspecting the inside of a transformer using sensors (Page 5, lines 22-24), but fails to explicitly disclose mechanically obtaining samples. However, Shults discloses a system to obtain a sample from a system (Col. 2 lines 15-19; although Shults is disclosing a system for obtaining a sample from a circulatory system, one could use this for transformer coolant/oil and the functionality would remain the same; sample is obtained through mechanical means, i.e. pump). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to obtain a sample from the transformer. The motivation to do this would be to obtain samples from various locations in the transformer to accurately measure. For instance, if there are solid contaminants, the contaminants could settle towards the bottom of the transformer. In this case, if one collected a sample at the top of the transformer, the result would be significantly different than that at the bottom.

	Regarding claim 11, Cheim in view of Schad discloses all the limitations of claim 1. Cheim further discloses a device for inspecting the inside of a transformer using sensors (Page 5, lines 22-24), but fails to explicitly disclose a chemical sensor to sense contaminants in the liquid. However, Shults discloses a chemical sensor used to detect an unknown analyte in a sample (Col. 6 lines 54-56; although Shults is disclosing a system for obtaining a sample from a circulatory system and using chemical sensors to detect analytes in the sample, one could use this for transformer coolant/oil and the functionality would remain the same, i.e. obtain samples and determine contaminants). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to obtain a sample from the transformer oil and use a chemical sensor to determine any contaminants. The motivation to do this would be to determine if the transformer coolant is still useful. For instance, if the transformer oil has a higher concentration of a contaminant, the insulative properties of the oil could diminish and cause faulty behavior in the transformer.

	Regarding claim 19, the claim limitations are similar to claims 9 and 10 and are rejected using the same rationale as seen above in claims 9 and 10.

	Regarding claim 20, the claim limitations are similar to claim 11 and is rejected using the same rationale as seen above in claim 11.

10.	Claims 12 and 21 are rejected under 35 U.S.C. 103 as being obvious over Cheim in view of Schad, and further in view of Thompson.

	Regarding claim 12, Cheim in view of Schad discloses all the limitations of claim 1. Cheim further discloses a device for inspecting the inside of a transformer using sensors (Page 5, lines 22-24), but fails to explicitly disclose an infrared sensor to determine a temperature. However, Thompson discloses using an infrared image sensor to determine the temperature of equipment (Paragraph 0027). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination to use an infrared sensor to determine a temperature. The motivation to do this would be to accurately determine temperatures at various points in the transformer. For instance, the temperature near a winding or coil will be different than that of a temperature near a wall of the transformer.

	Regarding claim 21, the claim limitations are similar to claim 12 and is rejected using the same rationale as seen above in claim 12.




Response to Arguments
11.	Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.

12.	Applicant is arguing that the prior art fails to disclose a 3-axis magnetometer to sense the magnetic field strength while in the transformer. However, Schad clearly discloses a 3-axis magnetometer for sensing magnetic field strength as seen in the rejection of claim 1 above. Furthermore, Applicant is arguing that the motivation to combine the reference of Schad with Cheim is not proper. However, magnetic fields are crucial to the functioning of a transformer and one skilled in the art would be aware of that. The motivation to combine lies in the fact that if one skilled in the art of transformers would want to asses a transformer’s functionality and condition, then they would obviously check the magnetic field strength, amongst other items of concern.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664